SUHRHEINRICH, Circuit Judge,
dissenting.
My colleagues properly rely on Southern Machine to resolve the jurisdictional matter before us. Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374 (6th Cir.1968). I read Southern Machine, however, to support personal jurisdiction when, as here, defendants have acted to set in motion operations having a realistic impact on the forum state. Id. at 382.
Admittedly, Congress put the defendants in an unenviable position when it mandated they receive low-level radioactive waste from non-sited states. Nonetheless, this fact does not empower the defendants to decide which non-sited states are in compli-anee with the Low-Level Radioactive Waste Policy Act, 42 U.S.C. § 2021b-2021d, and which are not.
The majority repeats that “MICHRAD is suffering from the consequences of actions ... of Michigan’s legislature.” This goes too far. The jurisdictional analysis does not require that we determine the merits of defendants’ compliance claims. The question of who is responsible for MICHRAD’s suffering is properly considered only after we grant in personam jurisdiction. Collapsing the jurisdictional and substantive inquiries creates an artificial bar to MI-CHRAD’s ability to litigate in Michigan.
States may regulate those activities of nonresident defendants having consequences within the forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-73, 105 S.Ct. 2174, 2181-82, 85 L.Ed.2d 528 (1985). In the present case, the parties had an ongoing business relationship and the defendants undertook efforts to affect Michigan legislation. Under the circumstances, the defendants must “reasonably anticipate being haled into court” in Michigan. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 567, 62 L.Ed.2d 490 (1980); see also, Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984). The forum state’s legitimate expression of its regulatory interest is not a denial of defendants’ due process rights. Burger King, 471 U.S. at 474, 105 S.Ct. at 2183.
ORDER
The opinion filed on January 24, 1992 is hereby recalled and reissued nunc pro tunc with the addition of the following sentence at the end of the first full paragraph: *

 Editor's Note — The correction was incorporated into text of opinion.